Citation Nr: 9922873	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  91-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for paroxysmal nocturnal 
hemoglobinuria (formerly classified as idiopathic 
thrombocytopenic purpura).  

Entitlement to service connection for aplastic anemia as 
secondary to exposure to benzene.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Cleveland, Ohio.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in February 1991.  

The case was remanded by the Board in October 1991 for 
additional medical evidence, if any; additional service 
medical records, if any; evidence of the chemical composition 
of "PD680," a dry cleaning fluid, and of the veteran's 
exposure thereto during active service, if so exposed; 
complete VA clinical records both outpatient and inpatient; 
complete evidence regarding the veteran's treatment by a Dr. 
Rosse with respect to treatise material on paroxysmal 
nocturnal hemoglobinuria (PNH) by this individual, if any; an 
opinion by Dr. Rosse, if such treatment had been rendered, 
regarding the etiology of the veteran's blood disorders; and 
an examination by a VA hematologist, to include an opinion on 
the etiology of the veteran's blood disorder in its entirety.  
The purpose of the remand was met.  

In January 1998, the Board remanded the case again.  This was 
based on confusion and uncertainty the Board found in a May 
1997 VA medical opinion on the case.  



The remand was for any reserve duty medical records, 
additional medical evidence, if any, on any relationship 
between PNH and any inservice symptomatology, and for 
clarification by the physician who entered the May 1997 
opinion on the case or, in the alternative, if that physician 
were unavailable for this purpose, another VA medical opinion 
on the case, to include another hematology examination, if 
deemed by that physician to be necessary for such an opinion.  
The purpose of the remand has been met.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  PNH and aplastic anemia (AA), respectively, are shown to 
have been initially manifested several years following active 
service, and not caused by any inservice exposure to benzene.  


CONCLUSIONS OF LAW

1.  PNH was not incurred in or aggravated by active service, 
nor may idiopathic purpura be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  

2.  AA was not incurred in or aggravated by active service, 
nor may primary anemia be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show no complaint, finding or 
diagnosis of any hematologic abnormality.  In May 1980, the 
veteran was seen for a sharp right-sided pain and epigastric 
discomfort.  He described one episode of emesis but had had 
no recent illness.  There was no anorexia, fever or chills.  
The ear, nose, throat, chest and abdominal examinations were 
within normal limits.  The abdomen was soft, without masses, 
and with only minimal tenderness in the right lower quadrant 
and diffusely tender in the left lower quadrant.  White blood 
count was 6400 and he was afebrile.  Bedrest for 24 hours was 
advised and he was to return if his symptoms worsened.  He 
reportedly was in no distress at all during the examination.  

In July 1983, the veteran was seen for complaints of burning 
on urination and hematuria.  He denied any chronic or acute 
medical problems.  The chest, cardiac and neurologic 
examinations showed no abnormality.  The abdominal 
examination showed that bowel sounds were within normal 
limits.  Palpation revealed a hard, palpable mass, which was 
mildly tender to palpation in the left lower quadrant.  
Rectal examination revealed a trace of occult blood.  
Urinalysis also showed trace occult blood at 7-10 red blood 
cells.  His condition was termed stable.  The impression was 
one episode of blood in urine and trace occult blood on 
rectal examination.  

The veteran was admitted to St. Mary's Hospital with 
abdominal pain in July 1986.  12 hours prior to admission, he 
reportedly had developed some epigastric peri-umbilical 
crampy abdominal pain, which had moved to the right lower 
quadrant and become much more severe.  He developed nausea 
and vomiting and had had some constipation and obstipation.  
He denied urinary frequency, burning, hematuria, hematochezia 
or hematemesis.  He had otherwise been doing quite well.  He 
was in no obvious distress.  There was right lower quadrant 
tenderness and rebound.  Laboratory data showed markedly 
decreased blood cells.  

The initial impression was termed a classic history and 
physical examination for appendicitis, however with a low 
white blood cell count and other abnormalities on complete 
blood count, Crohn's disease with a failure to absorb 
intrinsic factor was possible.  

Additional testing during hospitalization in July 1986 showed 
by computerized tomogram that the liver, spleen, pancreas and 
kidneys were normal.  There was no evidence of 
retroperitoneal disease nor of any abnormal abdominal mass.  
Peripheral blood smear showed pancytopenia of uncertain 
etiology.  There was no peripheral blood evidence of 
neoplastic disease.  A bone marrow study was recommended to 
rule out with certainty a primary hematopoietic disorder.  
Coagulation studies had been recommended to exclude 
disseminated intravascular coagulation.  The studies were all 
within normal limits.  Thrombotic thrombocytopenia purpura 
was strongly considered a differential diagnosis.  The 
veteran admitted to a Raynaud's like phenomenon over the past 
year.  

A bone marrow aspiration during hospitalization in July 1986 
resulted in diagnoses of thrombocytopenia with immune 
thrombocytopenia purpura considered as some immature 
megakaryocytes were noted.  Thrombotic thrombocytopenia 
purpura was also a possibility.  Leukopenia was unexplained 
by the marrow aspiration.  Mild erythroid hyperplasia anemia, 
probably secondary to iron deficiency as there was decreased 
stainable iron, was also diagnosed.  

The final hospital diagnoses in July 1986 were 
thrombocytopenia purpura and autoimmune hemolytic anemia.  

G. A. Kimmey reported later in July 1986 that the veteran had 
had a positive anti-platelet antibody but this physician was 
not quite sure that this actually fit ITP as a hemolytic 
component.  His white blood count was borderline low.  His 
diagnosis reportedly could almost fit paroxysmal nocturnal 
hemoglobinuria (PNH), but his laboratory tests reportedly 
were not consistent with this.  

The veteran was admitted again to St. Mary's Hospital in 
November 1986 with idiopathic thrombocytopenia purpura (ITP) 
that had been unresponsive to prednisone and danazol.  He had 
been followed since July with no evidence of recovery.  He 
had complained of fatigue and he bled somewhat easily.  He 
reportedly noticed that he would have spontaneous hemorrhage 
from his skin.  He was to have an elective splenectomy.  The 
spleen was found to be enlarged to probably twice the normal 
size.  The remainder of the abdominal exploration was 
negative.  The final diagnoses were ITP with secondary 
anemia.  

Nancy S. Scher, M.D., a physician working in hematology and 
oncology, reported in April 1990 that the veteran's course 
was very suggestive of PNH, with a hemolytic anemia and 
progressive aplasia.  Test results were mentioned that did 
not confirm this.  Another consideration was myelodysplastic 
syndrome.  

The veteran was hospitalized by VA in April 1990 as a 
transfer from another VA medical center for evaluation of 
pancytopenia and aplastic anemia, to rule out PNH.  History 
was recorded that he first noticed generalized weakness, 
irritability and had had pharyngitis for a month in February 
1990.  He complained of occasional headaches, malaise, 
irritability, and ecchymosis.  He was shown to have 
thrombocytopenia and a dropping white blood cell count.  The 
final diagnoses were PNH, aplastic anemia, and status post 
splenectomy for presumed ITP.  

A medical text on "What is PNH?" by Wendell F. Rosse, M.D., 
was received in February 1991.  

During the personal hearing in February 1991, the veteran 
testified that he developed all the symptoms of PNH during 
active service.  These symptoms reportedly were not medically 
recognized as diagnostic of PNH and he was given muscle 
relaxers for such symptomatology.  He specified hematuria, 
fatigue, abdominal pain and a borderline or low blood count 
during active service as indicative of PNH.  He stated that 
it was not until he had blood in his urine following active 
service that he was suspected of having PNH.  

The veteran reportedly always had abdominal pain that was not 
relieved until he had a splenectomy for PNH.  Transcript (T.) 
at page 2 (2).  He recalled gaining weight rapidly during 
active service that was mentioned in connection with other 
claimed symptomatology of PNH.  He testified to having 
continuous fatigue since active service.  T. at 4.  

An individual who met the veteran in 1980 reported in 
February 1991 that he started to complain that his side hurt 
and he had to lie down in 1983.  During 1984, he was often 
tired and complained of pain in his side.  In 1985 and 1986, 
side pain continued and his skin had a different color.  

An individual who had known the veteran since 1980 stated in 
February 1991 that he started having severe pain in his side, 
sluggishness, pale skin and weight gain in 1983 and 1984.  He 
also developed joint pain.  

The veteran's spouse reported in February 1991 that he had 
left side complaints in 1984 and she assumed that it was 
indigestion or gas.  He also started to experience fatigue 
and shortness of breath on exercise.  He developed bruises 
and slept a lot before PNH was finally diagnosed.  

On a VA examination in June 1995, a medical history of PNH 
with a splenectomy was recorded.  Occasional light-headedness 
was indicated.  The veteran stated that he felt weak once in 
a while.  He also stated that he bruised easily.  PNH was 
termed in remission.  He reportedly could have recurrent 
hemolytic crises or thrombotic complications at irregular 
intervals.  He was advised against physical stress.  There 
reportedly had not been any permanent organ or joint 
impairment other than the splenectomy.  PNH was diagnosed.  A 
bone marrow report showed normal bone marrow aspirate.  The 
marrow was detailed to be moderately hypocellular with mild 
erythroid hyperplasia.  

A VA physician who was an associate chief of experimental 
hematology/oncology reported in August 1996 that the 
veteran's diagnosis of PNH was confirmed.  


This physician was commenting on the relationship between PNH 
and benzene exposure, along with the etiology of PNH.  PNH 
was characterized by excessive sensitivity of hematopoietic 
cells to damage by complement.  This resulted from the 
absence of a number of protective enzymes on the cell 
surface.  This absence was due to the lack of anchoring 
proteins.  The lack of anchoring protein resulted from an 
acquired abnormality in a particular gene.  PNH was a 
reported complication of benzene exposure.  AA was also 
mentioned as possibly developing as a late complication in 
PNH; PNH also possibly could develop as a late complication 
of AA.  The etiologic association between benzene exposure 
and AA was very well established.  

In March 1997, the RO received scientific and chemical 
information that PD 680 contained forms of Benzene.  

The service department reported in March 1997 on the matter 
of whether the veteran would have been exposed to benzene 
during his duties as an engine fireman apprentice while on 
board the USS PAPAGO in 1981 and 1982.  He believed that he 
may have been exposed to benzene as a possible ingredient of 
PD 680.  The solvent may have been used on the ship as a 
degreasing agent.  The PD 680 used at that time did not 
contain benzene, if present at all, that was more than a 
trace ingredient in the range of a few (-5) parts per million 
(PPM).  

To put this in perspective, it was stated that gasoline for 
cars contained up to 30,000 PPM benzene.  Benzene was not 
listed by the manufacturer as an ingredient of the PD 680 
that was probably available for use, if any, by the veteran.  
One of the manufacturer's chemists reportedly had gone on the 
record as stating that the solvent contained less than 50 
parts per billion (<0.05 PPM) benzene which was the limit of 
detection by the manufacturer's analytical method.  The PD 
680 Type II probably used at the time of the veteran's active 
service was termed not a carcinogen.  

A VA medical report and opinion reviewed and approved by an 
examining provider who was not shown to be a physician or 
specialist in hematologic disorders was prepared in May 1997.  
It was stated that a positive sucrose lysis test had 
confirmed PNH and that the veteran had had mild anemia during 
active service.  He also had back pain.  His mean corpuscular 
volume during active service reportedly was quoted as normal 
on one blood test.  It was expressed that, if the MCV was an 
average of the red cell distribution with B12 deficiency or 
erythrocytosis, new red cells may be averaged with the older 
ones, which may have been iron deficient, and averaged out to 
a normal MCV.  It was stated that in this way the normal MCV 
may be of less value than one would superficially feel.  

In January 1981, the veteran had difficulty breathing, left 
lateral upper abdominal tenderness, possibly a pulmonary 
embolus, and was given an ammonia inhalant because it was 
felt that he was about to faint.  It was questioned whether 
his pallor was anemia at that time.  A complete blood count 
was not available.  In April 1981 he may have had splenic 
pain.  He also had 0-1 red blood cells in his urine.  In July 
1983, mild anemia of 13.8 hemoglobin reportedly was shown.  
Urinalysis showed an occult blood trace of 7-10 red blood 
cells.  A trace of rectal blood was also shown.  It was not 
felt that he had had an adequate blood work-up in looking for 
PNH at that time.  

The veteran reportedly had symptoms that may have been 
attributable to PNH which in his case seemed to have 
spontaneously remitted.  The question of whether benzene 
exposure caused PNH was characterized as of little issue if 
it could be assumed that the inservice symptoms may have been 
attributable to PNH.  The symptoms were listed as recurrent 
left upper quadrant pain, left lower quadrant pain, possible 
microthrombi to the spleen, and mild anemia.  His abdominal 
complaints were termed "chronic."  He reportedly also had 
scapular pain during active service.  It was felt to be 
highly possible that the inservice symptomatology reflected 
early signs and symptoms of PNH which later surfaced, 
especially in consideration of the episode of hematuria.  




A report from a VA associate chief of staff for 
administrative medicine and board-certified physician in 
hematology in February 1999 addressed the question of a 
causal relationship between the veteran's active service and 
his PNH.  The opinion was that there was no evidence to 
support such a causal relationship.  

Whereas the hematologic literature described that bone marrow 
injury in the form of benzene exposure could lead to the 
development of both aplastic anemia and PNH, there was no 
credible evidence that the veteran was exposed to chemical 
agents known to produce aplastic anemia or PNH and that any 
of his symptoms and laboratory findings during active duty 
were definitive symptoms of either disease.  

With regard to chemical exposure, the service department's 
environmental and preventive medicine unit in March 1997 
stated that the degreasing solvent used during 1981 and 1982 
was PD 680 and did not contain benzene.  Benzene could not be 
considered a trace component, as its concentration was 
undetectable (less than 0.05ppm) in PD 680.  

There was nothing found to substantiate the assertion that 
the veteran's symptoms and laboratory data during active 
service were manifestations of PNH.  In May 1980, he had a 
normal white blood count and borderline hemoglobin of 13.6.  
In July 1983, he presented with an acute viral syndrome with 
compatible laboratory findings of mild leukopenia and 
hematocrit of 38.  A week later in July 1983, he complained 
of dysuria and had 7-10 red blood cells in his urine.  White 
blood count had returned to normal and hematocrit had risen 
to 43.  

The physician stated that, while much weight had been 
accorded the finding of red blood cells in his urine as 
indicating the existence of PNH, the red blood cells were 
readily explained by his symptom of dysuria, most likely 
representing a urinary tract infection.  

It was explained that red blood cells in the urine 
(hematuria) are not a feature of PNH, nor is dysuria.  PNH 
was defined as a disorder whereby red cells undergo 
intravascular lysis, resulting in the release of free 
hemoglobin which is then in turn excreted into the urine. The 
test (dip stick) for occult blood in the urine would be 
positive if free hemoglobin were present, but intact red 
blood cells would not be present.  

The veteran's disease from the time he started receiving care 
in 1986 had been characterized by pancytopenia and 
intravascular hemolysis (elevated LDH, low haptoglobin, 
elevated reticulocytes), and was finally discovered to be 
PNH.  The diagnosis was not in doubt, and was likely present 
when he was first seen in 1986.  

It was summarized that, for there to be a causal relationship 
between PNH and the veteran's military service, both evidence 
of a hematologic abnormality during active duty or an 
unequivocal record of exposure to a bone marrow toxin such as 
benzene capable of eliciting PNH must have been present.  No 
evidence was seen of either.  

Legal Criteria

A service-connected disability may be one which was incurred 
in or aggravated by active service, or one which may be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

If not shown during service, service connection may be 
granted for idiopathic purpura and/or primary anemia if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection for a disease or injury not manifested 
during service or within the applicable presumption period 
may still be granted if the evidence establishes the 
veteran's current disability is, in fact, causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 158-160 (1993).  



The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).  

Analysis

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is not 
implausible.  Further, after reviewing the record, the Board 
is satisfied that all the relevant facts have been fully 
developed and that the case is properly in appellate status.  

The veteran's inservice symptomatology included right-sided 
pain, epigastric discomfort, left lower quadrant tenderness, 
burning on urination, hematuria and trace occult blood on 
rectal examination.  No hematologic disorder was revealed 
until July 1986, when he had symptoms of migratory abdominal 
pain that was thought to be appendicitis, low white blood 
cell count, pancytopenia, thrombocytopenia, possible immune 
thrombocytopenia purpura, and anemia.  Dr. Kimmey had 
difficulty with the diagnosis of ITP and first suggested the 
diagnosis of PNH in July 1986.  During the course of 
hospitalization in November 1986, the splenectomy was 
performed in conjunction with diagnoses of ITP and anemia.  
Dr. Scher again expressed that there was a good possibility 
of PNH with anemia and aplasia in April 1990, but it still 
was not a confirmed diagnosis.  PNH was confirmed as the 
result of VA hospitalization in April 1990.  

The veteran has testified that the initial symptoms of PNH 
developed during active service with hematuria, fatigue, 
abdominal pain, a low blood count, hematuria and weight gain.  
Lay statements have been received that indicate his pain and 
fatigue dated from 1981.  It has been medically confirmed 
that benzene exposure is a factor in both the development of 
PNH and AA.  Scientific and chemical information has been 
received that an agent claimed by the veteran to have been 
used by him during active service, PD 680, contained benzene.  
The VA medical report in May 1997 is to the effect that 
inservice back pain, laboratory findings regarding the urine 
and the blood, difficulty breathing, possible splenic pain, 
left upper quadrant pain, left lower quadrant pain, and 
possible microthrombi of the spleen constituted a high 
possibility of the signs and symptoms of both PNH and anemia.  

The other service department report in March 1997 by an 
environmental and preventive medicine expert shows that the 
probable PD 680 utilized by the veteran in 1981 and 1982 
contained no appreciable/detectable concentration of benzene, 
that benzene was not shown to be a component of this chemical 
agent, and that a chemist had provided evidence that no 
benzene was detectable in PD 680 with which the veteran would 
have been in contact.  

The VA's board-certified hematologist who prepared the report 
in February 1999 explained in detail that the veteran was not 
exposed to benzene during active service based on all the 
available scientific and chemical evidence, that the 
laboratory findings during active service supported transient 
viral infection, leukopenia, dysuria, and hematuria, but not 
PNH or AA.  This analysis employed expert knowledge of the 
definition of exactly what PNH is and how it was not 
manifested by any known blood finding during active service 
or until 1986.  It was explained that no hematologic 
abnormality was shown during active service.  

In weighing the veteran's sworn testimony, lay statements 
presented in his behalf, a service department scientific 
report regarding PD 680, the VA examining provider's report 
in May 1997, the other detailed scientific report by the 
service department regarding PD 680 that the veteran was 
likely exposed to, and the board-certified hematologist's 
report in February 1999, the Board concludes that the 
evidence against the claim far outweighs the evidence in 
favor of the claim.  

The evidence against the claim utilizes detailed scientific, 
chemical, and expert medical knowledge and evidence that 
convincingly establishes the absence of benzene exposure 
during active service or the presence of any sign or symptom 
of PNH or AA therein, or prior to 1986.  It is fully and 
specifically explained why all the symptomatology felt by the 
veteran to have been indicative of PNH and/or AA during 
active service actually was not so indicative.  This 
scientific and medical evidence outweighs the lay evidence, 
including that of the veteran, that PNH or AA possibly could 
have had its inception during active service.  The May 1997 
VA opinion by an individual with unknown knowledge of the 
particulars of the disorders at issue is far outweighed by 
the February 1999 opinion by the board-certified physician-
hematologist.  


ORDER

Entitlement to service connection for paroxysmal nocturnal 
hemoglobinuria (formerly classified as idiopathic 
thrombocytopenic purpura) is denied.  

Entitlement to service connection for aplastic anemia as 
secondary to exposure to benzene is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

